     Case 3:20-cv-00403-LRH-CLB Document 33 Filed 07/20/21 Page 1 of 1




1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA
8
                                               ***
9     EBERTO BAUTISTA-EREDEA,                    Case No. 3:20-cv-00403-LRH-CLB

10                                   Petitioner, ORDER
11          v.
12
      GARRETT, et al.,
13
                                  Respondents.
14

15

16         Before the court is 28 U.S.C. § 2254 habeas petitioner Eberto Bautista-Eredea’s
17   motion for leave to file a third-amended petition (ECF No. 31). Respondents filed a non-
18   opposition (ECF No. 32). Good cause appearing,
19         IT IS ORDERED that petitioner’s motion for leave to file a third-amended petition
20   (ECF No. 31) is GRANTED. Petitioner must file the third-amended petition on or before
21   September 12, 2021, as set forth in the scheduling order at ECF No. 28.
22

23         DATED: 20 July 2021.
24

25
                                                     LARRY R. HICKS
26                                                   UNITED STATES DISTRICT JUDGE
27

28
                                                 1
